NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                    :
In re:                              :  On Appeal From:
                                    :  Case No.: 17-34019 (CMG)
KAMURAN CORTUK,                     :  Chapter 7
                                    :  Hon. Christine M. Gravelle, U.S.B.J.
                  Debtor.           :
___________________________________ :
                                    :
KAMURAN CORTUK,                     :
                                    :  Civil Action No. 19-5622 (BRM)
                  Appellant,        :  Hon. Brian R. Martinotti, U.S.D.J.
       v.                           :
                                    :
BANCO TURCO ROMANA,                 :
                                    :
                  Appellee.         :
___________________________________ :

MARTINOTTI, DISTRICT JUDGE

       Appellant Kamuran Cortuk (the “Debtor”), Chapter 7 Debtor, appeals (ECF No. 1) the

February 19, 2019 Bankruptcy Court order (ECF No. 1-1) compelling the Debtor to (1) provide

unredacted copies of the Debtor’s immigration documents to liquidator Marina Cornelia Saita,

foreign representative to Banco Turco Romana, S.A. (the “Bank”), and (2) pay $1000 as a

reasonable attorney’s fee in connection with the Bank’s motion to compel. The Debtor also moved

(ECF No. 2) to stay the Bankruptcy Court’s order pending the outcome of this appeal and filed an

emergency motion (ECF No. 3) for a temporary interim stay of the Bankruptcy Court’s order. This

Court granted the emergency motion and stayed (ECF No. 8) the Bankruptcy Court’s order pending

further order of this Court. Having reviewed the parties’ submissions filed in connection with the

motion and having heard oral argument on March 6, 2019 pursuant to Federal Rule of Civil

Procedure 78(a), and for the reasons set forth below, this appeal (ECF No. 1) is DISMISSED FOR
LACK OF JURISDICTION, the Debtor’s motion (ECF No. 2) for stay pending appeal is

DISMISSED AS MOOT, and the previously imposed stay (ECF No. 8) is VACATED.

I.     BACKGROUND

       The Debtor is a permanent resident alien who previously came to the United States on a

work visa following his conviction in a Romanian criminal trial-in-absentia. (Bank’s Resp. Br.

(ECF No. 14), at 4-5.) In connection with that conviction, the Debtor was ordered to pay a

monetary judgment; the Bank claims entitlement to that judgment. (Id. at 4-5.)

       As part of the underlying adversary proceeding, the Bank issued a subpoena under Federal

Rule of Bankruptcy Procedure 2004 to the Debtor’s former immigration law firm (separate from

the Debtor’s bankruptcy counsel). (Debtor’s Memo. of Law (ECF No. 2-1), at 2.) The subpoena

sought production of the Debtor’s visa and green card applications, and other immigration

documents the Debtor submitted to the U.S. Government. (Id.) The Debtor moved to quash that

subpoena. (Id.) The Bankruptcy Court denied the motion to quash, holding that the immigration

documents could plausibly contain information relevant to potential pre-petition fraudulent

activity by the Debtor, and additional information relevant to demonstrating the Debtor’s financial

situation. (Hrg. Tr. (ECF No. 2-2), at 12 (Bankr. D.N.J. Oct. 16, 2018).) At a hearing, the

Bankruptcy Court explained, “I don’t have a problem with [the Debtor] reviewing the documents

before they’re produced to [the Bank],” but nonetheless denied the motion to quash. (Id.) The

Debtor did not appeal this order.

       The Debtor received the immigration documents from the immigration law firm, redacted

information the Debtor deemed irrelevant to the bankruptcy proceedings and provided the Bank

with the redacted documents. (ECF No. 2-1, at 4.) The Bank moved to compel production of the

unredacted documents. (ECF No. 14, at 9.) The Bankruptcy Court granted the motion to compel,
holding that the redactions were inappropriate, specifically as to the Debtor’s redaction of his

responses concerning the Romanian criminal conviction. (Hrg. Tr. (ECF No. 2-3), at 17 (Bankr.

D.N.J. Jan. 29, 2019). The Bankruptcy Court furthered ordered the Debtor to pay $1000 in

attorney’s fees to the Bank in connection with the Bank’s motion to compel. (Id.)

       From this order, the Debtor moved for leave to appeal. In conjunction with the appeal, the

Debtor moved both for a stay of the Bankruptcy Court’s order pending appeal and for an

emergency interim stay pending disposition of this appeal.

II.    JURISDICTION

       Before reaching the merits, this Court must determine if it has jurisdiction to hear this

appeal. District courts possess two types of appellate jurisdiction over bankruptcy court orders:

mandatory jurisdiction over appeals “from final judgments, orders, and decrees,” and discretionary

appellate jurisdiction over appeals “from other interlocutory orders and decrees.” 28 U.S.C.

§ 158(a)(1), (3). As discussed below, the Court lacks mandatory appellate jurisdiction because the

Bankruptcy Court’s order is not a final judgment, order, or decree. Further, for the reasons set

forth herein, the Court declines to exercise discretionary appellate jurisdiction.

       A.      Mandatory Appellate Jurisdiction Over Final Bankruptcy Orders

       District courts have mandatory appellate jurisdiction over appeals “from final judgments,

orders, and decrees.” 28 U.S.C. § 158(a)(1). Reviewing courts

               consider four factors to determine whether a [lower] court’s decision
               in a bankruptcy case is final: (1) the impact on the assets of the
               bankruptcy estate; (2) the need for further fact-finding on remand;
               (3) the preclusive effect of a decision on the merits; and (4) the
               interests of judicial economy.
In re Armstrong World Indus., 432 F.3d 507, 511 (3d Cir. 2005) (citing In re Owens, 419 F.3d 195,

203 (3d Cir. 2005)). Courts apply this four-factor test 1 against a background of “pragmatic

considerations unique to this area of the law” and “have traditionally applied a relaxed standard of

finality in bankruptcy cases.” Buncher Co. v. Off ’l Comm. of Unsecured Creditors of GenFarm

Ltd. P’ship IV, 229 F.3d 245, 250 (3d Cir. 2000).

       “Generally, pretrial discovery decisions are not considered to be final decisions subject to

immediate appeal, even under this flexible approach to finality.” In re Kaiser Group Internat’l,

400 B.R. 140, 143 (D. Del. 2009); accord In re Royce Homes LP, 466 B.R. 81, 89 (S.D. Tex. 2012)

(collecting cases). The result is no different simply because the discovery order includes an order

for attorney fees. See Cunningham v. Hamilton Cty., 527 U.S. 198, 204 (1999) (holding that a

discovery sanction under Rule 37 2 ordering payment of attorney fees was not a final order); E.

Maico Distrib’rs, Inc. v. Maico-Fahrzeugfabrik, G.m.b.H., 658 F.2d 944, 947-51 (3d Cir. 1981)

(same). Only when a party refuses to comply with a discovery order and suffers a contempt finding

may the party then obtain appellate review. See In re Kujawa, 323 F.3d 628, 630 (8th Cir. 2003);

In re Horizons, Inc., 689 F.2d 996, 1001 (11th Cir. 1982).

       The order on appeal does not meet the elements for mandatory appellate jurisdiction. First,

discovery orders are generally not final absent a finding of contempt; here, the underlying order

concerns discovery, and the Bankruptcy Court has not issued a finding of contempt. Additionally,




1
  Most of the Third Circuit caselaw concerning finality arises in the context of review under 28
U.S.C. § 1291 of bankruptcy-related district court orders. However, district courts in this circuit
use the same four-factor test when considering appeals from bankruptcy courts under 28 U.S.C.
§ 158(a). See, e.g., In re Marvel Ent. Group, 209 B.R. 832, 836 (D. Del. 1997), aff’d as to
jurisdictional holding, 140 F.3d 463, 470-71 (3d Cir. 1998).
2
 “Rule 37 [of the Federal Rules of Civil Procedure] applies in adversary [bankruptcy] proceedings.”
Fed. R. Bankr. P. 7037.
none of the factors in the four-party finality test favor a finding of finality: (1) this discovery order

will have no direct impact the impact on the assets of the bankruptcy estate; (2) once the Debtor

complies with the discovery order, the Bankruptcy Court may need to conduct further fact-finding

depending on the contents of the redacted documents; (3) the discovery order will have only

minimal issue preclusive effect but not claim preclusive effect; and (4) the interests of judicial

economy are best served by allowing the Bankruptcy Court to manage its own discovery

proceedings. Accordingly, the order on appeal is not a “final judgment, order, or decree,” over

which this Court possesses mandatory appellate jurisdiction.

       B.       Discretionary Appellate Jurisdiction Over Interlocutory Bankruptcy Orders

        District courts have discretionary appellate jurisdiction over appeals “from other

interlocutory orders and decrees.” 28 U.S.C. 158(a)(3). To guide the exercise of their discretionary

appellate jurisdiction, district courts use the criteria for certification of an interlocutory appeal

under 28 U.S.C. § 1292(b). See Jacobo v. BAC Home Loans Serv’g, LP, 477 B.R. 533, 537 (D.N.J.

2012). That is to say,

                district courts will grant leave to file an interlocutory appeal when
                the [bankruptcy court’s] order at issue: (1) involves a controlling
                question of law upon which there is (2) substantial grounds for
                difference of opinion as to its correctness, and (3) if appealed
                immediately, may materially advance the ultimate termination of the
                litigation.

In re Phila. Newspapers, Inc., 418 B.R. 548, 557 (E.D. Pa. 2009), aff’d as to jurisdictional holding,

599 F.3d 298, 303 n.5 (3d Cir. 2010).

        With regard to the first and third criteria, 3 a question of law is “controlling” if it is “serious

to the conduct of the litigation, either practically or legally,” and “would result in reversible error



3
 Courts tend to merge the “controlling question of law” criterion with the “materially advance the
ultimate termination of the litigation” requirement. Baron & Budd, P.C. v. Unsecured Asbestos
upon final appeal.” Florence v. Bd. of Chosen Freeholders of Burlington Cty., 657 F. Supp. 2d

504, 508 (D.N.J. 2009). Decision of a “controlling” question will likely advance the ultimate

termination of the litigation because an immediate appellate decision will result in the “saving of

time of the district court and of expense to the litigants.” P. Schoenfeld Asset Mgmt. v. Cendant

Corp., 161 F. Supp. 2d 355, 359 (D.N.J. 2001).

       Courts narrowly interpret the second criterion. “A ‘substantial ground for difference of

opinion’ must ‘arise out of genuine doubt as to the correct legal standard.’” FTC v. Wyndham

Worldwide Co., 10 F. Supp. 3d 602, 634 (D.N.J. 2014) (quoting Kapossy v. McGraw-Hill, Inc.,

942 F. Supp. 996, 1001 (D.N.J. 1996)). “Mere disagreement with the district court’s ruling” is

insufficient to create “genuine doubt.” Interfaith Cmty. Org., Inc. v. PPG Indus., 702 F. Supp. 2d

295, 319 (D.N.J. 2010) (quoting Kapossy, 942 F. Supp. at 1001). Even conflicting decisions of

other courts do not constitute a substantial ground for difference of opinion. See Singh v. Daimler-

Benz, AG, 800 F. Supp. 260, 263 (E.D. Pa. 1992), aff’d, 9 F.3d 303 (3d Cir. 1993).

       “However, these three criteria do not limit the Court’s discretion to grant or deny an

interlocutory appeal.” In re SemCrude, L.P., 407 B.R. 553, 557 (D. Del. 2009). To the contrary,

“[l]eave to file an interlocutory appeal may be denied for reasons apart from this specified criteria,

including such matters as the appellate docket or the desire to have a full record before considering

the disputed legal issue.” Id.; see also Lopez v. Overtime 1st Ave. Corp., 252 F. Supp. 3d 268, 273

(S.D.N.Y. 2017) (“Such unfettered discretion [to grant or deny leave to appeal an interlocutory




Claimants Comm., 321 B.R. 147, 157 (D.N.J. 2005); Pub. Int. Rsrch. Grp. of N.J. v. Hercules, Inc.,
830 F. Supp. 1549, 1557 (D.N.J. 1993).
order under § 1292(b)] can be for any reason, including docket congestion[ 4] and the system-wide

costs and benefits of allowing the appeal.” (quoting In re Facebook, Inc., IPO Sec. & Derivative

Litig., 986 F. Supp. 2d 524, 530 (S.D.N.Y. 2014))). Additionally, the appellant “must . . .

demonstrate that exceptional circumstances exist.” Phila. Newspapers, 418 B.R. at 557 (quoting

SemCrude, 407 B.R. at 557).

       The Court declines to exercise its discretionary jurisdiction. First, this discovery issue

concerning the unredacted portions of documents—and an accompanying award of attorney’s

fees—is not particularly critical to this litigation. The discovery issue relates only tangentially to

the primary issues in the underlying bankruptcy adversary proceeding. Immediate appellate

resolution would save no more than a de minimis amount of litigant resources, and then only if the

Court resolved the question in the Debtor’s favor (such that the Debtor need not go through the

process of producing unredacted documents). Immediate appellate resolution would increase, not

decrease, this Court’s workload.

       Second, there appears to be no “genuine doubt” about the proper legal standard at issue.

Bankruptcy discovery permits inquiry into “to the acts, conduct, or property or to the liabilities

and financial condition of the debtor, or to any matter which may affect the administration of the

debtor’s estate, or to the debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(b). The Debtor

does not argue that this standard is incorrect; the Debtor merely disagrees with the Bankruptcy

Court’s determination that the redacted portions of documents come within the rule’s scope.

       Third, the Debtor has not demonstrated that this discovery dispute involves exceptional

circumstances warranting an interlocutory appeal. The Debtor concedes that none of the redacted



4
 While the Court is cognizant of this basis for accepting or declining jurisdiction and finds it
compelling in light of this District’s judicial emergency, the decision to decline jurisdiction is
primarily based on the reasons set forth below.
material is privileged; the Debtor argues only that it is irrelevant to the bankruptcy adversary

proceeding. While the Debtor contends that the Bankruptcy Court’s order will enable the Bank to

harass him, the Debtor has made no showing that other protective orders on the Bank’s use of the

redacted information would fail to protect the Debtor.

       Accordingly, the Court declines to exercise its discretionary jurisdiction over this appeal.

III.   CONCLUSION

       For the reasons set forth above, this appeal is DISMISSED FOR LACK OF

JURISDICTION, the Debtor’s outstanding motion for stay pending appeal is DISMISSED AS

MOOT, and the previously imposed stay of the Bankruptcy Court’s order is VACATED. An

appropriate Order will follow.


                                                    /s/ Brian R. Martinotti
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE

Dated: March 29, 2019
